Citation Nr: 9901529	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection on the basis of 
aggravation for residuals of a right hand injury.

2.  Entitlement to an increased (compensable) evaluation for 
status post meniscectomy of the right knee.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of low back musculoskeletal strain.  


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis 


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.  The 
case was remanded by the Board in March 1998.  


REMAND

With respect to the right hand claim, the case was remanded 
to obtain medical opinion to assist the Board in determining 
whether the pre-existing disability had been aggravated in 
service.  In an addendum to the report of the August 1998 VA 
examination, the examiner indicated that the amputations of 
the right fingers were aggravated by his service but they 
may well have been aggravate [sic] by simple passage of time 
alone.  The applicable regulation provides that increased 
severity during service may not constitute aggravation where 
the increase is due to the natural progress of the condition.  
The Board is unable to determine from the aforementioned 
opinion whether the examiner meant that any increase in 
severity in service did, or did not, represent the natural 
progress of the condition.   Clarification is necessary.

With respect to the right knee claim, the examiners opinion 
(reiterated in the examination addendum) of moderate 
functional impairment pertained to the left, not the right 
knee, despite the fact that the stated purpose of the 
examination, in pertinent part, was to examine the right 
knee.  Clarification as to the status of the right knee 
disability is necessary.

With respect to the low back disability, the Board notes that 
the veteran showed no more than slight limitation of motion 
of the back on examination in 1994, but marked limitation of 
motion on examination in 1998.  Further examination to 
attempt to reconcile this difference is necessary. 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be examined by an 
orthopedist to determine whether the pre-
existing right finger amputations were 
aggravated in service and to determine 
the current severity of his service-
connected low back and right knee 
disabilities.  The claims file, including 
a copy of this Remand and the prior 
Remand, should be made available to the 
examiner before the examination for 
proper review of the medical history.  
Any necessary tests or studies should be 
conducted.  

The examiner should describe all 
symptomatology specifically due to the 
service-connected low back and right knee 
disabilities.  In accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the 
examination report should cover range of 
motion of the low back and the right 
knee, any weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated. 

With respect to the partial amputations 
of the second, third and fourth fingers 
of the right hand, the examiner should 
review the claims file, and answer the 
following questions: (1) Did the pre-
existing right hand disability (the 
partial finger amputations) undergo 
increase in severity during service; and 
(2) If the answer to the preceding 
question is yes, did the increased 
severity represent the natural progress 
of the condition?  The rationale for any 
opinions expressed should be explained.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to implemented.  

In the event that the veterans claims remain denied, in 
whole or in part, he should be provided with an appropriate 
supplemental statement of the case and provision of the 
applicable time period for response thereto.  The case should 
then be returned to the Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, 
Pub.L.No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1966) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and by the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
